Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,981,087 and over claims 1-16 of U.S. Patent No. 10,443,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘017, taken as a whole, commonly recite methods of recovering an extraction aid from a stream containing oil and extraction aid or from distillers oil, including the steps of directing stillage containing oil and extraction aid to a centrifugal separator, recovering a light phase from the separator, the light phase containing at least a portion of the oil and of the extraction aid, cooling the light phase and causing a precipitate to form, and recovering the precipitate from the cooled light phase containing the extraction aid.
Claims 2, 6-9 and 12-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, “the feed” lacks antecedent basis, and it is unclear as to whether the separator having such feed is the same or a different separator from that which receives the directed stream recited in claim 1.
In claim 6 ‘the feedstock” lacks antecedent basis and “feedstock to a fermentation process…” is non-idiomatic, does this instead concern the stream comprising feedstock from a fermentation process?
In claim 7, it is unclear as to whether the separator to which the stream is directed is the same or a different separator from that which receives the directed stream recited in claim 1.
In each of claims 12 and 13, it is unclear whether “the separator” refers to the separator to which a stream containing oil and extraction aid is directed from claim 1, or refers to the separator to which recovered precipitate is directed and recycled from claim 2.
In claim 14, “the stream containing oil is stillage” is inconsistent with claim 1 which recites such stream containing at least extraction aid as well as containing oil (“the stream containing oil comprises stillage” is suggested).
	Claim 19 is grammatically confusing, since it contains a period “.” in the middle of the claim after the recovering clause and lacks commas or semicolons between recited method steps.
	Claim 20 is grammatically confusing as a whole since it contains no period “.” at the end of the claim so it is unclear if additional text should be included, also “the feed” lacks antecedent basis.
	Claim 21 is grammatically confusing as a whole since it contains no period “.” at the end of the claim, and also lacks commas or semicolons between the respective recited method steps. Also, the claim is ambiguous, as it is unclear whether the method step of separating occurs in the second separator, or alternately, occurs subsequently to the directing of the second  separator and encompasses a function of a component other than such second separator.
	In claim 22, “the” is needed before “directing” to clarify that such recitation refers back to the directing step introduced in claim 21.
	In claim 23, the concentrating step lacks nexus to the method steps of claim 21 in that it is unclear whether such concentrating occurs prior to or after the directing and separating step, or alternatively further defines the separating step
	In claim 25, each of “the addition” and “the partitioning” lack antecedent basis.
	In each of claims 26 and 27, “the method” lacks antecedent basis and is vague and ambiguous and inconsistent with some members of the Markush Group of first separator selections which recite types of apparatus structures rather than methods, also the distinction between the Markush Group members of “centrifuge” and “decanting centrifuge” is unclear. 
	In claim 26, it is also unclear whether the Markush group member of “filtration” refers to a method step or functionality of a type of separator and whether such term is distinct from the members of “pressure screen”, “membrane”, and “filter press” which are types of filters and operable for filtration.
	In claim 28, “low in impurities” is vague and ambiguous since there is no standard for what level of any specific impurities, or of total level of impurities constitutes “low”, and unclear whether the recovered oil is the same or different than that of the oil which is directed to the separator.
	In claim 29, it is unclear whether “the oil” refers to oil which is directed or instead to the oil which is recovered.
	In claim 31 “the oil of claim 28” is ambiguous since it is unclear whether such oil is what is contained in the directed stillage or instead is what is recovered from the separated light phase.
	In claim 32, “or combinations thereof” is confusing and unclear, since the remainder of the claim only recites two options (the option of there being low phosphorous content, and the option of there being a low total content of three other minerals including; also the duplicate listing of “potassium” is confusing (“…total content of sodium, potassium, magnesium and phosphorus” is suggested).
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

or


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Urban et al PGPUBS Document US 2019/0376002, based on a filing date of June 11, 2019 and Paragraphs [0036, 0037, 0041, 0042, 0043, 0055 and 0056] of Provisional Application 62/814,006, having a filing date of March 5, 2019. The subject matter of claims 28-32 concerning producing a distiller’s oil low in impurities, and of having particular low levels of various minerals or metals is not supported by the Specification of the instant Continuation-In-Part Parent Application 16/252,906. Therefore, applicant is entitled only to the filing date of 10/14/2019 for the subject matter of claims 28-31.
 With respect to claim 28, Urban discloses the method steps of producing a distiller’s oil low in impurities [0054, 0071], including the steps of: directing stillage containing oil and impurities to a centrifugal and/or filtration separator, separating the stillage into a light phase and a heavy phase, cooling the light phase and causing a settlement of impurities or other components, thus a precipitate to form, and recovery of oil from the light phase (all discussed in paragraphs [0054, 0077-0079]).
Urban also discloses: 
the level of impurities in the recovered oil being less than the level in the light phase for claim 29 [0079-0081, 0086, 0087]; 
the impurities comprising moisture or water and the following elements of sodium, calcium, magnesium, potassium, iron, nickel, silicon, phosphorous and sulfur amongst other elements for claim 30 [0079-0081, 0086, 0087], and 
the resulting oil of claims 31 and 32 [0081, 0082], the resulting distiller’s oil product comprising content of one or a combination of phosphorous, sodium, potassium, magnesium, as well as of other impurities all being less than 10 ppm [0086, 0087].
Claims 31 and 32 constitute ‘product-by-process claims.
 When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
	When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Also now see In SmithKline Beecham Corp. v Apotex Corp. Federal Circuit 02/24/2006, where it was held that process limitations in product by process claims are not positively recited limitations.

Claims 1, 2 and 5-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bonanno patent 4,702,798. With respect to independent claims 1 and 19, Bonanno discloses a method for recovering an extraction aid (surfactant) from a stream mixture containing fluidizing oil and the aid or surfactant, the surfactant increasing solubility and dispersion of corn or other grain solids while preventing coagulation of such solids, hence aiding extraction of water-wet solids into a wet stage oil  (see in particular column 1, lines 9-15; column 3, lines 24-55 regarding processing of a mixture of light or fluidizing oil and surfactant separation or extraction aid, column 4, line 5-9 regarding a preliminary step of distillation to obtain the oil, and column 4, lines 33-59 regarding functionality of the surfactant as an extraction aid), the stream containing the fluidizing oil, being or containing corn or whole stillage or residue from a corn fermentation process, after, or the method comprising, concentration of the stillage by removal of the alcohol fraction by evaporation and drying, in a method including the steps of: 
directing a mixture of the stillage stream mixture containing oil and at least a portion of the extraction aid/surfactant to a first centrifugal separator 44 or 530 (column 5, lines 53-68, column 7, lines 8-16, column 16, lines 50-60 and column 14, lines 8-26); 
recovering a light phase comprising light oils (portion of the oil) and extraction aid/surfactant from the separator and a heavy phase comprising heavy oils and solids (column 14, lines 8-26); 
followed by cooling the light phase in an array of crystallizers having indirect cooling means so as to crystallize, a form of precipitation, a precipitate comprising extraction aid/surfactant and light oils; and, 
recovering the precipitate from the cooled light phase (column 7, lines 38-47 and 54-62 and column 15, lines 13-43). The overall process is clearly illustrated in Figure 1.
	For claims 5, 6 and 14-21, Bonanno also discloses that the oil-containing stream comprises stillage obtained from a fermentation process for obtaining alcohol, inherently “ethanol”, from a corn oil or stillage mixture, hence being distiller’s oil (column 4, lines 5-9, column 5, lines 53-68 and column 16, lines 50-62).
	Bonanno further discloses: 
directing a portion of the recovered precipitate indirectly to the centrifugal separator where the feed comprises stillage and separation aid/surfactant for claims 2, 17 and 18 (see flow lines comprising additional centrifuge 107, lines 112, 16 and 12 and discussion in column 8, lines 15-25), and recycling of at least a portion of recovered precipitate containing recycled surfactant or separation aid to the feed of a separator, improving the centrifugal separation efficiency for claims 2, 13 and 20 (column 3, lines 50-56); 
the feedstock originating from a fermentation process for corn grain that results in an ethanol product for claims 5, 6 and 14-16 (column 16, lines 50-62); 
pre-concentrating the stillage in an evaporation assembly 17/19/21 for claims 8, 9, 17 and 18; 
directing of feedstream containing oil and extraction aid to a centrifuge for concentrating for claims 7, 10-12, 17 and 18 (column 6, line 25-column 7, line 7);
the crystallized precipitate containing at least a portion of the surfactant or separation or extraction aid for claim 14 (column 3, lines 47-51); and, 
at least a portion of the recovered precipitate of the stillage being concentrated in a further centrifugal separator 107 for claims 17 and 18 (column 8, lines 1-15).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being obvious over Bonanno patent 4,702,798, optionally, in view of Singer et al 3,950,365. Regarding claims 3 and 4, Bonanno further discloses cooling of the surfactant separation aid and oil mixture to a “proper cooling temperature” so as to crystallize or precipitate the surfactant content of the light phase (column 7, lines 40-43 and 58-62). The cooling temperature selected would have been an obvious engineering design choice dependent upon the crystallization temperature of the selected type(s) of surfactant employed which may vary widely as well as the type or content of light and heavy oil being separated (column 4, lines 5-18 and column 4, line 33-column 5, line 25 etc.)
 A preferred surfactant disclosed by Bonanno is oleic acid (column 5, lines 60-62). Optionally, Singer teaches that oleic acid can be separated from fatty acids by low temperature crystallization at temperatures of around minus 60 degrees C or well below the range defined in claims 3, 4, 15 and 16 as being below 120 or below 80 degrees F. Thus Singer teaches a crystallization temperature of around minus 60 degrees C for oleic acid surfactant. Thus, optionally, it would have been obvious to one of ordinary skill in the art of processing and obtaining products from stillage obtained from distillers oil, to have selected a crystallization temperature of below 80 degrees F in the Bonanno crystallization process step, as taught by Singer, to assure that all of the surfactant separation aid present in the mixture is crystallized or precipitated and recovered.
Claims 21-27 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the rejection under Obviousness Double Patenting, set forth in this Office action. Independent claim 21 distinguishes over all of the cited prior art, in particular over the closest prior art deemed to be the Bonanno reference, in view of recitations of the extraction aid being recovered from distiller’s oil in which whole stillage is directed to a first separator, the whole stillage being separated into wet cake and thin stillage, then the thin stillage being directed to a second separator, where it is separated into a light phase comprising oil and the extraction aid and a heavy phase. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/21/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778